I concur in the result of the foregoing opinion but not in all said therein.
When this controversy was before this court in the previous case we reversed the district court and remanded the action for a new trial on error by the district court in denying offered testimony by one Steadman, who, as contended by counsel for plaintiff, would testify that he had done plowing for the defendant at the request of defendant's agent, Sowter, and, in accordance with such agreement with Sowter, had been paid by the defendant for such plowing. Without such testimony or evidence of like effect, the record before us in that case showed Sowter to have been merely a contact man, without power to contract and bind the defendant, but if Steadman's testimony had been received and was substantially in accord with what counsel contended it would be, it would have established Sowter's character as a general agent instead of a mere contact man or special agent.
On the trial had in the district court in the proceeding now before us, Steadman's testimony, formerly rejected, was received along with the testimony of other witnesses who testified substantially to the same effect, and such testimony supplied the missing link that made the reversal in the former hearing necessary. *Page 89